DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 14, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru et al. (10,533,624).
Re: claim 1, Ishimaru shows a rebound bumper for a shock absorber with a pressure tube 5, a piston 6, a piston rod 7, and a rod guide assembly 9, the rebound bumper comprising:
a first portion 18 is a first ring disposed about a central axis, the first portion being formed from a first material having a first spring rate, see column 7, lines 34-50, wherein the first portion defines a plurality of thick sections and a plurality of thin sections, the thick sections being spaced apart from each other in a circumferential direction about the central axis by a corresponding thin section of the plurality of thin sections, wherein each thick section has a top surface and a bottom surface and each thin section is disposed axially between the top and bottom surfaces of the thick sections, see figure 2; and 
a second portion 17 coupled to the first portion and formed from a second material having a second spring rate greater than the first spring rate, see column 12, lines 53-60, wherein the first portion and the second portion are configured to be disposed on the piston rod between the piston and the rod guide assembly.
Re: claim 2, Ishimaru shows the second portion is a second ring concentric with the first ring, see figure 1.
Re: claim 5, Ishimaru shows the first portion is formed from an elastomeric material, see column 7, lines 34-50, and the second portion is a second ring formed from a material selected from the group consisting of a metallic material and a polymer material, see column 12, lines 53-60.
Re: claim 14, Ishimaru shows the first portion is formed from an elastomeric material and the second portion is a second ring formed from a material selected from the group consisting of a metallic material and a polymer material, column 7, lines 34-50 and column 12, lines 53-60.
Re: claim 15, Ishimaru shows a shock absorber with the pressure tube 5 , the piston 6, the piston rod 7, and the rod guide assembly 9, wherein the first portion and the second portion are disposed on the piston rod between the piston and the rod guide assembly, as shown figure 1.
Re: claim 21, Ishimaru shows a rebound bumper for a shock absorber with a pressure tube 5, a piston 6, a piston rod 7, and a rod guide assembly 9, as in the present invention, the rebound bumper comprising: 
a first ring 18, disposed about a central axis and formed from a first material having a first spring rate, see column 7, lines 34-50, the first ring having an undulating shape in a circumferential direction about the central axis, see figure 2; and
a second ring 17 coupled to the first ring and formed from a second material having a second spring rate greater than the first spring rate, see column 12, lines 53-60, wherein a surface of the second ring is perpendicular to the central axis, see figure 2,  wherein the first ring and the second ring are configured to be disposed on a piston rod 7 between a piston 6 and a rod guide assembly 9 of the shock absorber.
Re: claim 22, Ishimaru shows the pressure tube 5, the piston 6, the piston rod 7, and the rod guide assembly 9, wherein the first portion and the second portion are disposed on the piston rod between the piston and the rod guide assembly in figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru et al. (10,533,624).
Re: claim 8, Ishimaru’s bumper, as rejected above, is silent of the dimensions.  The claimed dimensions are considered to be engineering design choices.  It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the bumper of Ishimaru with the proper dimensions in order to fit onto a corresponding shock absorber.
Claims 1, 2, 5, 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noruschat (WO 2018036999) in view of Ishimaru et al. (10,533,624).
Re: claim 1, Noruschat shows a rebound bumper in figure 2, for a shock absorber with a pressure tube, a piston, a piston rod, and a rod guide assembly, as in the present invention, the rebound bumper comprising: 
a first portion, as marked below, is a first ring disposed about a central axis, the first portion being formed from a first material having a first spring rate, see paragraph [0030], and 
a second portion 5 coupled to the first portion and formed from a second material, see paragraph [0026], having a second spring rate greater than the first spring rate, wherein the first portion and the second portion are configured to be disposed on the piston rod 4 between the piston and the rod guide assembly, as marked below.
Noruschat does not show the first portion defines a plurality of thick sections and a plurality of thin sections, the thick sections being spaced apart from each other in a circumferential direction about the central axis by a corresponding thin section of the plurality of thin sections, wherein each thick section has a top surface and a bottom surface and each thin section is disposed axially between the top and bottom surfaces of the thick sections.  Ishimaru is cited to teach a rebound bumper 18 in figure 2; wherein the bumper defines a plurality of thick sections at 18A and a plurality of thin sections at 18B, the thick sections being spaced apart from each other in a circumferential direction about the central axis by a corresponding thin section of the plurality of thin sections, wherein each thick section has a top surface and a bottom surface and each thin section is disposed axially between the top and bottom surfaces of the thick sections, as shown in figure 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bumper of Noruschat to comprise the shape of a bumper as taught by Ishimaru in order to gradually dampen the impact between the bumper and the rod guide assembly.


    PNG
    media_image1.png
    1070
    883
    media_image1.png
    Greyscale



Re: claim 2, Noruschat shows the second portion is a second ring concentric with the first ring, see figure 3.
Re: claim 5, Noruschat shows the first portion is formed from an elastomeric material, see figure 3 and paragraph [0030], and the second portion is a second ring formed from a material selected from the group consisting of a metallic material and a polymer material, see figure 3 and paragraph [0026].
Re: claim 6, Noruschat shows the metallic material is steel and the polymer material is a nylon blend, see paragraphs [0026, 0027].
Re: claim 9, Noruschat shows the second portion is a second ring, and an outer diameter of the first ring is less than an inner diameter of the second ring, see figure 6.
Re: claim 10, Noruschat’s bumper, as rejected above, is silent of the dimensions.  The claimed dimensions are considered to be engineering design choices.  It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the bumper of Noruschat with the proper dimensions in order to fit onto a corresponding shock absorber.
Re: claim 11, Noruschat shows the second portion is a second ring with a wave shape in the circumferential direction, see figure 3.
Re: claim 12, Noruschat shows the second ring is a wave spring, see figure 3.
Re: claim 13, Noruschat shows the rebound bumper consists essentially of the first portion and the second portion.
Re: claim 14, Noruschat shows the first portion is formed from an elastomeric material and the second portion is a second ring formed from a material selected from the group consisting of a metallic material and a polymer material, see figure 3 and paragraphs [0030, 0026].
Re: claim 15, Noruschat shows a shock absorber rod with the pressure tube, the piston, the piston rod, and the rod guide assembly, wherein the first portion and the second portion are disposed on the piston rod between the piston and the rod guide assembly, as shown in the marked up figure 2 above.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontny et al. (9,835,220) in view of Ishimaru et al. (10,533,624).
Re: claim 16, Kontmy shows a rebound bumper for a shock absorber, in figures 2 and 3 as in the present invention, comprising: 
a first ring 56 disposed about a central axis and formed from a first material having a first spring rate, the first ring having a plurality of alternating thick portions and thin portions, the thick portions being thicker in an axial direction of the central axis than the thin portions, as marked below; and 
a second ring 76 coupled to the first ring and formed from a second material having a second spring rate, wherein the second ring is thicker in the axial direction than the thin portions and thinner in the axial direction than the thick portion, wherein the first ring and the second ring are configured to be disposed on a piston rod 44 between a piston 34 and a rod guide assembly 36 of the shock absorber.
Kontny does not show the material for the first ring.  Kontny shows the material for the second ring can be metal, ceramic, etc. in column 4, lines 65-end.  Ishimaru is cited to teach the material for the first ring 18 such as rubber.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed rubber such as taught by Ishimaru as a material for the first ring of Kontny in order to absorb the impact force between the bumper and the rod guide assembly.  As modified, the rebound bumper would comprise the second spring rate greater than the first spring rate due to the materials of the second ring and the first ring.





[AltContent: textbox (Thick portion in the axial direction.)]
[AltContent: arrow][AltContent: textbox (Second ring thicker than thin portion and thinner than thick portion.)]

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    590
    752
    media_image2.png
    Greyscale

[AltContent: textbox (Thin portion in the axial direction.)]
Re: claim 18, Kontny shows the first ring 56 is disposed within the second ring 76, see figure 2. 
Re: claim 19, Kontny the pressure tube 22, a piston rod 44, a piston 34, a rod guide assembly 36, wherein the rebound bumper 56, 76 disposed on the piston rod between the piston and the rod guide assembly within the pressure tube.
Re: claim 20, Ishimaru and Kontny shows the first material is an elastomeric material and the second material is steel.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657